DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Probabilistic modeling of traffic lanes from GPS traces”), provided by the applicant.
Regarding claim 1, Chen discloses:
receiving, via a processor, a plurality of location points including locations of a plurality of vehicles (see section 2, receiving GPS points of vehicles);
projecting, via the processor, the plurality of location points on to an aggregation axis (see section 3.1 and fig 4, the GPS points are projected along a sampling line);
grouping, by the processor, the plurality of location points as projected onto the aggregation axis into one or more clusters (see sections 3.1 and 3.4, grouping the projected GPS points into k clusters); and
determining, by the processor, the number of vehicle lanes based on a count of the one or more clusters (see sections 3.1 and 3.4, determining the optimal value for k, which indicates lane count).
Regarding claims 12 and 20, Chen discloses everything claimed as applied above (see rejection of claim 1).
Regarding claim 13, Chen further discloses that wherein the memory stores instructions that, when executed by the processor, are further operable to:
determine one or more mathematical quantities based on the plurality of location points (see section 3.4, determining distances of the GPS points from the median for ranking); and
remove a portion of the plurality of location points (see section 3.4, removing the bottom 5% of the ranked GPS points).











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Soni et al. (USPN 11,023,746) Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Soni discloses:
receiving, via a processor, a plurality of location points including locations of a plurality of vehicles (see Soni claim 1, “receiving, via a processor, location data including a plurality of location points, wherein the plurality of location points indicates geographic locations of a plurality of vehicles”);
projecting, via the processor, the plurality of location points on to an aggregation axis (see Soni claim 1, “projecting, via the processor, the plurality of location points on to an aggregation axis”);
grouping, by the processor, the plurality of location points as projected onto the aggregation axis into one or more clusters (see Soni claim 1, “grouping, by the processor, the plurality of location points as projected onto the aggregation axis into one or more clusters”); and
determining, by the processor, the number of vehicle lanes based on a count of the one or more clusters (see Soni claim 1, “determining, by the processor, the number of vehicle lanes of the vehicle path based on a count of the one or more clusters”).
Subject matter recited in claims 2-20 of the current application can also be found in claims 1-20 of Soni.

Allowable Subject Matter
Claims 2-11 and 14-19 are rejected on the ground of nonstatutory double patenting only, and would be allowable upon approval of a timely filed Terminal Disclaimer if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Chen does not disclose the particular subject matter recited in these claims.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668